Citation Nr: 9930552	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for thoracolumbar 
scoliosis, lumbosacral strain and degenerative joint disease 
of the lumbar spine.

2.  Entitlement to a compensable rating for hemorrhoids on 
appeal from an initial grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for thoracolumbar scoliosis, lumbosacral strain 
and degenerative joint disease of the lumbar spine, and 
granted service connection and assigned a noncompensable 
(0 percent) disability rating for hemorrhoids.

In this decision, the Board has recharacterized the increased 
rating issue on appeal in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  In a February 1993 rating decision, the RO denied service 
connection for a back condition; the veteran was notified of 
that decision and did not appeal within one year of 
notification.

2.  The evidence received subsequent to February 1993 
regarding a claim for service connection for thoracolumbar 
scoliosis, lumbosacral strain and degenerative joint disease 
of the lumbar spine, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

4.  The veteran's service connected hemorrhoid condition is 
manifested by complaints of recurrent bleeding and 
discomfort, and objective evidence of one internal and one 
external hemorrhoid, each approximately 1 centimeter in size.


CONCLUSIONS OF LAW

1.  The February 1993 RO decision denying service connection 
for a back condition is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  The evidence received subsequent to the RO's February 
1993 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for 
thoracolumbar scoliosis, lumbosacral strain and degenerative 
joint disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The criteria for an assignment of a compensable rating 
for hemorrhoids have not been satisfied.  38 U.S.C.A. §  
1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.114 Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence Claim

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In a February 1993 rating decision, the RO denied service 
connection for a back condition.  The veteran was notified of 
that decision, and did not appeal within one year of that 
notification.  Accordingly, the February 1993 decision by the 
RO is final.  38 C.F.R. § 3.104 (1998).  The question 
presently before the Board is limited to whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for a back condition in a February 1993 rating 
decision.  In this decision, the RO found that the veteran's 
thoracolumbar scoliosis was a developmental condition that 
existed from birth or would have developed regardless of 
service, that his arthritis did not develop within one year 
of service, and that his back condition was not aggravated by 
active duty.  The evidence received since the February 1993 
rating decision regarding service connection for 
thoracolumbar scoliosis, lumbosacral strain and degenerative 
joint disease of the lumbar spine includes records from an 
October 1993 VA examination, a November 1993 Social Security 
Administration (SSA) decision, an August 1992 VA examination, 
a September 1996 VA examination, a partial copy of service 
medical records, a July and August of 1997 VA examination, 
statements from the veteran from April and July of 1998, and 
the transcript from the veteran's July 1999 Board hearing.  
The copies of evidence previously considered, such as the 
report of the August 1992 VA examination and the service 
medical records, are not new evidence.  As for the other 
evidence submitted, the Board finds that while this evidence 
may be considered new, none of it is material to the 
veteran's claim in that it does not provide evidence of a 
back disorder that is related to service.  The Board also 
notes that the veteran's claims file includes additional 
medical evidence submitted since February 1993 that was not 
listed above.  The Board finds that this evidence pertains to 
the veteran's other disability claims and is not related to a 
back condition.      
            
The Board first considers the evidence from the October 1993 
VA examination.  The Board finds that this evidence is new in 
that it has not previously been considered by the Board.  
However, this evidence is not material to the veteran's 
claim.  The medical evidence found in these records indicates 
that the veteran complained of low back pain, and was found 
to have lumbar scoliosis with convexity to the right.  His 
lumbar range of motion was limited, and his back diagnosis 
was degenerative joint disease of the cervical and lumbar 
spine and lumbar scoliosis.  The medical evidence previous to 
the February 1993 rating decision showed this same back 
diagnosis.  This new evidence does not provide any evidence 
that the veteran's back condition was incurred or aggravated 
by active service, as opposed to a congenital scoliosis 
defect.  Without competent medical evidence connecting this 
back condition to service, the October 1993 VA examination 
records are not material to the veteran's claim.  See 
38 C.F.R. § 3.156(a) (1998); see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Therefore, this evidence is not material to the 
veteran's claim.              
    
The November 1993 SSA disability decision is also new but not 
material to the veteran's claim.  These records provide 
further evidence in support of the veteran's existing back 
disability.  The records refer to the veteran's mild 
scoliosis of the thoracic spine, which causes back pain, and 
arthritis in the back.  However, none of this evidence 
suggests that the veteran's back condition is related in 
anyway to his military service.  Thus, this evidence is not 
material to the veteran's case.

The VA examinations from September 1996 and July-August 1997 
reflect the veteran's history of scoliosis and chronic low 
back pain.  As this evidence also fails to produce any 
connection between the veteran's current back condition and 
his military service, it must be considered not material to 
his claim.    

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that his 
back condition is related to service.  The veteran explained 
during his July 1999 Board hearing that he strained his back 
while working on aircraft during service, and that his back 
has hurt him ever since that time.  In his April 1998 Notice 
of Disagreement and July 1998 VA Form 9, he reiterates that 
he was treated for his back condition while in service.  The 
Board acknowledges the inservice back treatment, which was 
previously considered.  The Board also notes, however, that 
the record does not contain any nexus evidence, provided by a 
competent medical authority, connecting the veteran's 
inservice condition and his current back problems.  See 
Caluza, supra.  The Board has only the veteran's assertions 
that his current back condition was aggravated by his active 
military service.  The record does not show that the veteran 
is a medical professional or has the training and expertise 
to be qualified to provide opinions on clinical findings. 
Consequently, his statements do not constitute competent 
medical evidence of causation.  Such a claim must be based on 
a diagnosis by a qualified physician and supported by a 
physical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the evidence fails to provide the critical 
causal nexus, from competent medical authority, between the 
veteran's current back condition and disease or injury during 
his active service, the evidence is deemed to be not material 
to the veteran's claim.           

As none of the evidence added to the record since the RO's 
February 1993 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a nexus between any disease or injury during 
service and a current back disability, the Board concludes 
the additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for thoracolumbar scoliosis, lumbosacral strain 
and degenerative joint disease of the lumbar spine.  
Therefore, the February 1993 decision remains final, and the 
claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen his claim.

II. Rating for Hemorrhoids

The veteran has presented a well-grounded claim for a higher 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  The veteran was granted 
service connection for hemorrhoids in a January 1998 rating 
decision, with a noncompensable rating effective April 30, 
1997.  His service medical records show that he suffered from 
thrombosed hemorrhoids in April 1975.  VA examination from 
July 1997 reveals one prolapsed internal hemorrhoid and one 
external hemorrhoid, each 1 centimeter in size, with no 
masses visualized.     

The veteran has appealed the assignment of a noncompensable 
rating for his service connected hemorrhoids, and contends 
that a higher rating is warranted.  After a review of the 
records, the Board finds that the evidence is against his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran's hemorrhoid condition is currently rated under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under this 
code section, internal or external hemorrhoids are rated as 
20 percent disabling when the condition includes persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent rating is warranted when the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 0 percent rating is 
warranted for a mild or moderate hemorrhoid condition. 

The Board finds that the evidence does not support a finding 
of large or thrombotic irreducible hemorrhoids to warrant a 
10 percent rating under DC 7336.  Rather, the objective 
evidence from a July 1997 VA rectal examination reveals that 
the veteran has one internal and one external hemorrhoid with 
no masses and no other abnormalities noted.  The hemorrhoids 
were approximately 1 centimeter in size.  The Board finds 
that this evidence does not support a finding of large or 
thrombotic hemorrhoids necessary for a 10 percent rating.  
Furthermore, there was no evidence of excessive redundant 
tissue, evidencing frequent recurrences.  Therefore, an 
increased rating under this code section is not warranted.           

The noncompensable rating according to the Schedule does not, 
however, preclude the Board from granting a higher rating for 
this disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1998).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 20 
percent, exists in the Schedule for greater disability due to 
hemorrhoids.  However, the record does not establish a basis 
to support a higher rating under the Schedule.  The Board 
also finds no evidence of an exceptional disability picture 
in this case.  The veteran has not been hospitalized for 
treatment of his hemorrhoids, so as to warrant extraschedular 
consideration.  The Board also does not find that his 
hemorrhoids condition by itself has created a marked 
interference with his employment.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
this hemorrhoid disability is adequately compensated by the 
rating now assigned.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) (1998) is not warranted.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for thoracolumbar scoliosis, 
lumbosacral strain and degenerative joint disease of the 
lumbar spine.  The benefits sought on appeal regarding this 
claim remain denied.  Entitlement to a compensable rating for 
hemorrhoids is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

